internal_revenue_service number release date index number ---------------------- ------------------------------- ----------------------------------------------------------- ---------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b6 plr-135089-17 date date legend parent --------------------------------------------------- ----------------------------------------------------------------- applicant --------------------------------------------------- ------------------------------------------------------ entity --------------------------------------------------- ---------------------------------------------------------------------- tax preparer ---------------- year year year ------- ------- ------- dear ---- -------- this letter is in reply to a request for a private_letter_ruling made by parent on behalf of applicant parent requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file form_970 application to use lifo inventory_method on behalf of applicant for year plr-135089-17 facts parent represents the following facts on behalf of applicant parent files a consolidated corporate_income_tax return for federal tax purposes on behalf of an affiliated_group which includes entity and applicant parent wholly directly owns entity and wholly indirectly owns applicant through entity in year entity contributed assets including inventory accounted for using the last-in- first-out lifo inventory_accounting method to applicant in a transaction described in sec_351 of the internal_revenue_code entity had timely filed its lifo inventory election in a prior tax_year parent retained tax preparer for year to prepare the necessary federal tax returns as well as provide various tax consulting services tax preparer erroneously concluded the form_970 was not required for year as it thought year was when the sec_351 transaction occurred however applicant filed its federal tax_return for year using the lifo inventory_method to identify inventory applicant has used the lifo inventory_method to identify inventory for tax reporting purposes since year further applicant has used the lifo inventory_method for financial reporting purposes for year and all subsequent taxable years in year parent realized that a form_970 should have been filed in year not year and immediately sought to request relief under for permission to file a late lifo inventory_method election parent notes that this request for relief was made before the failure to make the election was discovered by the internal_revenue_service ruling requested parent requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form_970 on behalf of applicant to adopt the lifo inventory_method effective for year law and analysis sec_472 provides that a taxpayer may use the lifo_method in inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 of the income_tax regulations provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the taxable_year as of the close of which the method is first to be used a statement of its election to use such inventory_method the statement is to be made on form_970 plr-135089-17 sec_301_9100-1 provides that the commissioner has the discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or in a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 the requested election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in sec_1_472-3 parent’s request is analyzed under the requirements of sec_301_9100-3 because the automatic provisions of sec_301_9100-2 are not applicable requests for relief under sec_301_9100-3 will be granted when a taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty was or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences and chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the plr-135089-17 election had been timely made taking into account the time_value_of_money the section also provides that if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made further sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion on the basis of parent’s representations the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time for parent to file the missing form_970 on behalf of applicant for year is granted this extension is for a period of days from the date of this letter_ruling please attach a copy of this letter_ruling to the form_970 filed pursuant to this private_letter_ruling request except as expressly set forth above this office neither expresses nor implies any opinion concerning the tax consequences of the facts described above under any other provision of the code or regulations specifically no opinion is expressed as to whether any member of parent’s consolidated_group including entity and applicant have correctly used or are correctly using the lifo inventory_method the ruling contained in this letter_ruling is based upon facts and representations submitted by parent on behalf of applicant with accompanying penalties of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of this request for an extension of time to file the required form_970 all material is subject_to verification on examination this ruling is directed only to parent the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent plr-135089-17 in accordance with the power_of_attorney on file with our office a copy of this letter_ruling is being sent to parent’s authorized representative sincerely cheryl l oseekey cheryl l oseekey senior counsel branch office of associate chief_counsel income_tax accounting
